ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Public Warehousing Company K.S.C.           )     ASBCA No. 56022
                                            )
Under Contract Nos. SP0300-03-D-3061        )
                    SPM300-05-D-3119        )

APPEARANCES FOR THE APPELLANT:                    Michael R. Chamess, Esq.
                                                  Adrianne L. Goins, Esq.
                                                  Bryan T. Bunting, Esq.
                                                   Vinson & Elkins LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Keith J. Feigenbaum, Esq.
                                                    Trial Attorney
                                                    DLA Troop Support
                                                    Philadelphia, PA

                               ORDER OF DISMISSAL

       Pursuant to the unopposed motion of appellant Public Warehousing Company
K.S.C. dated 8 June 2017, this appeal is dismissed with prejudice.

      Dated: 13 June 2017


                                                JAMES R. SWEET
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 56022, Appeal of Public Warehousing
Company K.S.C., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals